Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendment and arguments filed on 6/10/21 are acknowledged.  Claims 1-14, 16-20, 22-26, and 29 have all been canceled.  Claim 15 has been amended.  Claim 21 has been withdrawn.  Claims 30-34 have been newly added.  Claims 15, 27-28, and 30-34 are pending rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15, 27, 28, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg USPA_20120258256_A1 in view of Hazel WO_2014144189_A1.
1.	Regarding Claims 15, 27, 28, and 30-34, Greenberg discloses a coating (Title) as well as a method for applying a coating onto a substrate, such as a workpiece (paragraph 0020), with a non-line-of-sight (NLOS) (Abstract) region as well as a line-of-sight (LOS) region (paragraph 0001) via electron beam physical vapor deposition (EB-PVD) (paragraph 0019).  Greenberg discloses that a gas is introduced into the housing by a plurality of nozzles. As the vapor cloud and the gas interact, particle-to-particle collisions cause randomization of the vapor cloud and push the vapor cloud toward the workpiece. Thus, the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas. However, non-line of sight area 13 does not obtain the same coverage as the line of sight areas, which are in the direct flow paths of the vapor cloud and inert gas mixture (paragraph 0020), as is being claimed in instant Claims 32 and 33. Moreover, Greenberg discloses that non-line of sight area 13 includes the area between airfoils 12 and inner and outer shrouds 14 and 16 (paragraph 0020), as is being claimed in instant Claim 34. The Examiner respectfully submits that Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024). Moreover, Greenberg discloses that said fixture system may include a series of clamps, screws, and similar structures to secure the workpiece 32 within chamber 24 and can be connected to a movable system that enables shift of the workpiece in any independent direction (paragraph 0026). As such, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to know how to shift of the workpiece in any direction for coating, including to be centrally position in the cloud, based on end-user specifications of the product, as is being claimed in instant Claim 15.  
Also, Greenberg discloses use of a multi-airfoil vane (corresponds to claimed vane doublet of claim 31) (paragraphs 0003, 0014, 0018, 0019, Figures), as is being claimed by Applicants in instant Claim 29. Furthermore, Greenberg discloses the NLOS region (element 13 in FIG. 1) to be located adjacent and between two airfoils (element 12 in FIG. 1) while also disclosing that the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas, which is the direct flow paths of the vapor cloud and inert gas mixture Greenberg discloses that the pressure in the deposition chamber can range from 1X10-8 to 101 (kPa) (paragraph 0024) which overlaps with Applicants' claimed range in Claim 15.  Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024).  With regards to the claimed ratio of NLOS/LOS in Applicants’ recited in the instant Claims, Greenberg discloses “[i]n some embodiments, vapor cloud modifier 36 may be used to thicken the coating on a non-line of sight or limited line of sight area of workpiece 32, while in alternate embodiments vapor cloud modifier 36 is used to reduce the coating coverage on a line of sight area of workpiece 32.” (paragraph 0027).  Although Greenberg does not explicitly disclose the claimed ratio, it does show how different ratios can be obtained and it would be expected for one of ordinary skill in the art to know how to achieve this depending upon end-user product specifications.  Likewise, this disclosure also demonstrates that different thicknesses can be obtained in the same manner thereby suggesting Applicants' claimed thicknesses.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
2.	However, Greenberg does not explicitly disclose the claimed voltage for its electron beam.
Hazel discloses a deposition method (Title) comprising a chamber and a using electron beam guns (Abstract) to produce TBC coatings on workpieces having LOS and NLOS areas (paragraphs 0003, 0005).  Hazel discloses using a voltage ranging from 20-90 kv (paragraphs 0016, 0017).   
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use suitable voltages in the same field of endeavors in the electron beam deposition, of Greenberg, as disclosed by Hazel.  One of ordinary skill in the art would have been motivated in doing so in order to obtain NLOS and LOS regions using like deposition methods in the art.
Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. 
Applicants state: “Applicant respectfully traverses this rejection. Irrespective of the propriety of the combination, Applicant has amended claim 15 to specifically recite a compressed vapor cloud and that the workpiece is positioned so as to be approximately centrally positioned in the compressed vapor cloud. Greenberg, in contrast, utilizes vapor cloud modifiers 36 (including flow modifiers 46 and flow inhibitors 48) which disrupts the vapor cloud 44.”
The Examiner respectfully submits that Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024). Moreover, Greenberg discloses that said fixture system may include a series of clamps, screws, and similar  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 9, 2021